MEMORANDUM OPINION
BUSSEY, Judge.
This is an original proceeding in which petitioner, Michael J. Herman, seeks an order of this Court directing the officials to credit said petitioner with certain time accrued while on parole and enter them as credits upon the records of the State Penitentiary at McAlester, Oklahoma.
Petitioner alleges that he was paroled on the 26th day of September, 1964, and that thereafter, on the 27th day of September, 1965, his parole was revoked, and that he is entitled to credit for time spent on parole prior to the revocation of the same.
We have repeatedly held that a prisoner whose parole is revoked is not entitled to credit for the time spent on parole prior to the parole revocation thereof.
The writ prayed for is accordingly denied.
NIX, P. J., and BRETT, J., concur.